United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                                                     In the                               October 14, 2004
                           United States Court of Appeals                              Charles R. Fulbruge III
                                         for the Fifth Circuit                                 Clerk
                                               _______________

                                                 m 03-60884
                                               _______________


         DERIC HEARN; ALVALINE BAGGETT; CHARLES BANKS; JERRY BRISTER;
               TOMMIE L. BROWN; JANE DOES 1-50; JOHN DOES; ET AL.,

                                                                 Plaintiffs-Appellants,

                                                    VERSUS

                                    CITY OF JACKSON, MISSISSIPPI,
                                         A MUNICIPAL CORPORATION,


                                                                 Defendant-Appellee.

                                       _________________________

                               Appeal from the United States District Court
                                 for the Southern District of Mississippi
                                          m 3-99-CV-359-LN
                                     _________________________



Before JONES, SMITH, and STEWART,                         issued a comprehensive opinion, entered
  Circuit Judges.                                         August 12, 2003, dismissing the complaint.

PER CURIAM:*                                                 We have reviewed the briefs and applicable
                                                          portions of the record and have consulted the
   The plaintiffs bring a title VII action for            relevant caselaw. Concluding that the district
disparate treatment and disparate impact.                 court committed no reversible error, we af-
Following a bench trial, the district court               firm, essentially for the reasons given by the
                                                          district court in its impressive opinion.

   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published and
is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.